DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 1-2, filed 06/01/2022, with respect to claims 2-4 and 6-12 being anticipated by Chiu have been fully considered and are persuasive.  The 102 rejection of claims 2-4 and 6-12 has been withdrawn. 
Applicant's arguments filed 06/01/2022 with respect to claims 2-9, 11-12 have been fully considered but they are not persuasive.
Applicant argues that the Examiners interpretation under 112(f) is not the broadest reasonable interpretation of the terms “means for occluding a coronary sinus” and “means for fluidly communicating with the means for occluding”. Applicant asserts that these terms should further cover equivalents of “a balloon” and “inflation lumen”.
The 112(f) interpretation of the terms “means for occluding a coronary sinus” and “means for fluidly communicating with the means for occluding”  as “a balloon” or “an inflation lumen” were provided in the rejection as they were the structures that mapped to the prior art.  Examiner has not asserted that these are the only structures that falls within the 112(f) interpretation.  
Applicant argues that Mohl fails to disclose a coronary sinus pressure per time unit nor a comparison of a threshold value to a calculated value including a change in coronary sinus pressure per time unit.
Examiner respectfully disagrees. Mohl discloses a method and device for intermittent occlusion of a coronary sinus comprising a controller for triggering and releasing the occlusion means i.e. expanding and collapsing the balloon and a pressure sensor for determining the fluid pressure in the coronary sinus during occlusion (para. 0006, 0008). The controller is also used to calculate a derivative of the fluid pressure curve (which is derived from the measure coronary sinus pressure values) as a function of time and further includes a comparator circuit to determine the local maximum and minimum of the derivative of fluid pressure of the coronary sinus with respect to time. The comparator circuit is also used to compare the local maxima and minima of the derivation of the fluid pressure curve with respect to time with a stored set value (a value corresponding to that of a healthy heart or a value measured in the affected patient prior to the intervention) in order to expand and collapse the means of occlusion. (para. 0008-0010, 0014 of Mohl).
Applicant requests that the double patenting rejection of claims 2-5, 7-8, and 9-12 be held in abeyance until the claims of the present application are in condition for allowance.
Examiner respectfully disagrees. Double patenting rejections can not be held in abeyance. In order to avoid a double patenting rejection, applicant may either file a terminal disclaimer or amend the claims accordingly. See MPEP 804.02
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mohl (WO 03/008018 A2) [hereinafter Mohl]. The US Patent Application of the English language equivalent (US 2004/0172004) will be used as reference when making this rejection.
Regarding claims 2 and 14, Mohl discloses a system for intermittently occluding a coronary sinus in a heart (para. 0028; Fig. 1), comprising
a multi-lumen coronary sinus occlusion catheter (1)(Fig. 1; para. 0028) including:
means for occluding a coronary sinus (interpreted under 112(f) as balloon (38)) positioned along a distal end (2) of the catheter (1) (Fig. 8; para. 0036), and
means for fluidly communicating (interpreted under 112(f) as inflation lumen (5/41)) with the means for occluding (38) to controllably expand and collapse the means for occluding (38) within the coronary sinus (Fig. 8; para. 0028 and 0038);
a pressure sensor (7) to the multi-lumen coronary sinus occlusion catheter (1) so as to measure a coronary sinus pressure while the means for occluding is expanded in the coronary sinus (Fig. 1; abstract and para. 0028); and
a controller (8) that, in response to a comparison of a threshold value to a calculated value including a change in coronary sinus pressure per time unit while the means for occluding is expanded in the coronary sinus, causes the means for occluding to collapse and thereby release of an occlusion of the coronary sinus [Fig. 1; para. 0006, 0008-0010, 0014 discloses the controller triggers and releases the means for occluding i.e. expanding and collapsing the balloon (para. 0006). The controller is also used to calculate a derivative of the fluid pressure curve (which is derived from the measure coronary sinus pressure values) as a function of time and further includes a comparator circuit to determine the local maximum and minimum of the derivative of fluid pressure of the coronary sinus with respect to time. The comparator circuit is also used to compare the local maxima and minima of the derivation of the fluid pressure curve with respect to time with a stored set value (a value corresponding to that of a healthy heart or a value measured in the affected patient prior to the intervention) in order to expand and collapse the means of occlusion.]
Regarding claims 3 and 15, Mohl discloses wherein the pressure sensor (7) is configured to measure a fluid pressure in the coronary sinus at the distal end of the catheter when the means for occluding is expanded in the coronary sinus (Figs. 3-4; para. 0030-0031), and the controller (8) is configured to determine a pressure increase and/or pressure decrease per time unit while the means for occluding is expanded in the coronary sinus (Fig. 4; para. 0003, 0008-0010).
Regarding claims 4 and 16, Mohl discloses wherein the pressure sensor is in communication with a memory that stores data indicative of a fluid pressure curve as a function of time based upon a measured fluid pressure in the occluded coronary sinus when the means for occluding is expanded in the coronary sinus (Fig. 4; para. 0008-0010).
Regarding claims 5 and 17, Mohl discloses wherein the controller is configured to determine a first derivative of the fluid pressure curve based upon the data stored in the memory that is indicative of a coronary sinus pressure curve as a function of time (para. 0008-0010).
Regarding claims 6 and 18, Mohl discloses wherein the means for occluding (38) the coronary sinus comprises an inflatable balloon (Figs. 1 and 8).
Regarding claims 7 and 19, Mohl discloses wherein means for fluidly communicating (5/41) comprises a balloon inflation lumen (Figs. 1, 8, and 9; para. 0028 and 0038).
Regarding claims 8 and 20, Mohl discloses wherein the balloon inflation lumen is connectable to a pump (6) (Fig. 1; para. 0028).
Regarding claims 9 and 21, Mohl discloses wherein the controller is configured to deliver control signals to the pump while the pump is connected to the balloon inflation lumen (para. 0028).
Regarding claim 10, Mohl discloses wherein the controller (8) is configured to determine a coronary sinus pressure increase per time unit occurring at consecutive heart beats and to cooperate with the means for occluding to release the occlusion of the coronary sinus based at least in part on the coronary sinus pressure increase per time unit occurring at consecutive heart beats (para. 0008-10).
Regarding claim 11, Mohl discloses wherein the pressure sensor measures systolic pressure peaks occurring at consecutive heart beats while the means for occluding is expanded in the coronary sinus (Figs. 4-6; para. 0031-0033).
Regarding claim 12, Mohl discloses wherein the pressure sensor measures diastolic pressure valleys in the coronary sinus occurring between the systolic pressure peaks (Figs. 4 and 6; para. 0031 and 0033).
Regarding claim 13, The system of claim 10, wherein the determined coronary sinus pressure increase per time corresponds to a maximum coronary sinus pressure increase per time (para. 0008-9 discloses wherein the increase of the derivation of the fluid pressure corresponds to the local maximum of the derivation of the fluid pressure curve).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to   www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims (2,14), 3, (4,5,15-17), and (6-10, 18-21) re rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, 16, and 17 U.S. Patent No. 10667820 in view of  Mohl (WO 03/008018 A2) [hereinafter Mohl]. The US Patent Application of the English language equivalent (US 2004/0172004) will be used as reference when making this rejection.  
Regarding claims 2 and 14 of the instant application, patent ‘820 claims a system for intermittently occluding a coronary sinus in a heart including: means for occluding (occlusion device), pressure measuring device, and a controller as claimed (control circuitry) (see claims 13, 14, 16 and 17 of patent ‘820). The patent further claims means for fluidly communicating (inflation lumen) (see claim 14). While the patent does not explicitly claim a pressure sensor as the pressure measuring device, it is old and well known that sensors are used to perform this function. Patent ‘820 claims means for fluidly communicating (balloon inflation lumen in claim 14).
The patent claims 13 and 14 does not claim a multi lumen catheter as in pending claim 2.  
            However, Mohl ‘004 teaches a similar system for intermittently occluding a coronary sinus in a heart which includes a multi-lumen catheter for the purpose of providing additional channels for introduction of multiple pharmacological substances to the coronary sinus as well as feed the expansion of the balloon (para. 0015, 0036 and 0039).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of claims 2 and 14 to include the multi-lumen catheter of Mohl ‘004 in order to provide additional channels for introduction of multiple pharmacological substances to the coronary sinus as well as feed the expansion of the balloon (para. 0015, 0036 and 0039).
Patent claim 13 does not claim a means for fluidly communicating with the means for occluding to controllably expand and collapse the means for occluding within the coronary sinus. However, the patent does claim the occlusion device collapses and therefore must expand.  
Mohl ‘004 further teaches that the means for occluding a coronary sinus is a balloon (38), wherein a means for fluidly communicating (inflation lumen (5/41)) controllably expands and collapses the means for occluding (38) within the coronary sinus (Fig. 8; para. 0028 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means of occluding of claims 2 and 14 of ‘820 to include the means for fluidly communicating as taught by Mohl ‘004, particularly since it is old and well known in the art that balloons are used to occlude a vessel and would need a means for fluidly communication i.e. an inflation lumen to expand said balloon (para. 0028 and 0038).
Regarding claim 3 of the instant application, the claimed pressure measuring device is capable of measuring fluid pressure when the occlusion device is expanded. 
Regarding claims 4, 5, 15-17 of the instant application, the pressure measuring device is in communication with a memory that stores data and the controller is configured as claimed (see patent claim 13). 
Regarding claims 6-10, 18-21 see patent claim 14. 
Regarding claim 10, see patent claim 17.
Claims 2 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4respectively, of U.S. Patent No. 8790265 in view of Mohl (WO 03/008018 A2) [hereinafter Mohl]. The US Patent Application of the English language equivalent (US 2004/0172004) will be used as reference when making this rejection.
Regarding claims 2 and 14 of the instant application, Patent ‘265 claims a system for intermittently occluding a coronary sinus in a heart including: means for occluding (occlusion device), pressure measuring device, and a controller as claimed (control circuitry) (see claims 1, 3, 4 of patent ‘820). While the patent does not explicitly claim a pressure sensor as the pressure measuring device, it is old and well know that sensors are used to perform this function. 
Patent ‘265 does not claim means for fluidly communicating with the occlusion device for controlling expansion and collapsing.  
Mohl ‘004 teaches a similar system for intermittently occluding a coronary sinus in a heart which includes a balloon (38) as the means for occluding the coronary sinus, wherein a means for fluidly communicating (inflation lumen (5/41)) controllably expands and collapses the means for occluding (38) within the coronary sinus (Fig. 8; para. 0028 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means of occluding of claims 2 and 14 of ‘820 to include the means for fluidly communicating as taught by Mohl ‘004, particularly since it is old and well known in the art that balloons are used to occlude a vessel and would need a means for fluidly communication i.e. an inflation lumen to expand said balloon (para. 0028 and 0038).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771